              Case 13-11482-MFW               Doc 5313        Filed 02/21/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )
In re                                                    ) Chapter 11
                                                         )
EXIDE TECHNOLOGIES, LLC,                                 ) Case No. 13-11482 (MFW)
                                                         )
                             Reorganized Debtor.1        )
                                                         )

                 STATUS REPORT PURSUANT TO SECTION 8.1 OF
            THE EXIDE CREDITORS’ LIQUIDATING TRUST AGREEMENT

                Peter Kravitz of Province Inc., as GUC Trust Trustee of the Exide Creditors’

Liquidating Trust (the “Trustee”), by and through his undersigned attorneys, hereby files his

report (the “Status Report”) pursuant to Section 8.1 of the Exide Creditors’ Liquidating Trust

Agreement (the “LTA”) and states as follows:

                1.        Pursuant to the Fourth Amended Plan of Reorganization of Exide

Technologies (the “Plan”)2 and the order confirming the Plan (the “Confirmation Order”),3 the

Exide Creditors’ Liquidating Trust (the “Trust”) was established on April 30, 2015, i.e., the

effective date of the Plan (the “Effective Date”). Also on the Effective Date, as contemplated by

the Plan and Confirmation Order, the Reorganized Debtor and the Trustee entered into the LTA

governing the Trust.

                2.        Pursuant to Section 8.1 of the LTA, within 60 days after December 31 of

each calendar year in which the Trust remains in existence, the Trustee is required to file a report

with this Court containing the information and detail more fully set forth in such Section 8.1.

1
        The last four digits of Exide Technologies, LLC’s (the “Reorganized Debtor”) taxpayer identification
        number are --2730. The Reorganized Debtor’s corporate headquarters are located at 13000 Deerfield
        Parkway, Building 200, Milton, Georgia 30004.
2
        D.I. 3423-1. Capitalized terms used but not defined herein shall have the meanings ascribed to such terms
        in the Plan.
3
        D.I. 3423.
            Case 13-11482-MFW          Doc 5313       Filed 02/21/20   Page 2 of 2




The Status Report attached hereto as Exhibit A is the fourth report to be filed, and sets forth

information as of December 31, 2019.


Dated: Wilmington, Delaware             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       February 21, 2020

                                        By: /s/ Tamara K. Mann
                                        Robert J. Dehney (No. 3578)
                                        Eric D. Schwartz (No. 3134)
                                        Tamara K. Mann (No. 5643)
                                        Paige N. Topper (No. 6470)
                                        1201 North Market Street, Suite 1600
                                        Wilmington, Delaware 19801
                                        Tel: (302) 658-9200
                                        Fax: (302) 658-3989

                                        - and -

                                        KELLEY DRYE & WARREN LLP
                                        James S. Carr (admitted pro hac vice)
                                        Dana P. Kane (admitted pro hac vice)
                                        101 Park Avenue
                                        New York, New York 10178
                                        Tel: (212) 808-7800
                                        Fax: (212) 808-7897

                                        Co-Counsel to Peter Kravitz, the GUC Trust Trustee of
                                        the Exide Creditors’ Liquidating Trust




                                                  2
